Name: Council Regulation (EEC) No 493/86 of 25 February 1986 fixing, for 1986, the initial quotas applicable to Portuguese imports from the Community as constituted on 31 December 1985 of certain products in the egg and poultrymeat sectors
 Type: Regulation
 Subject Matter: international trade;  Europe;  animal product
 Date Published: nan

 1.3.86 Official Journal of the European Communities No L 54/ 31 COUNCIL REGULATION (EEC) No 493/86 of 25 February 1986 fixing, for 1986, the initial quotas applicable to Portuguese imports from the Community as constituted on 31 December 1985 of certain products in the egg and poultrymeat sectors THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 234 (2 ) thereof, Having regard to the proposal from the Commission, Whereas , pursuant to Article 269 of the Act of Accession , Portugal may, during the first stage , maintain , in the form of quotas , quantitative restrictions on imports of certain products in the egg and poultrymeat sectors coming from the Community as constituted on 31 December 1985 ; Whereas paragraph 2 (b) of Article 269 of the Act of Accession provides that initial quota in 1986 for each product should be fixed either at 3 % of the average Portuguese annual production during the last three years before accession for which statistics are available or at the average of Portuguese imports made over the last three years before accession for which statistics are available , where this criterion results in a greater volume ; Whereas the statistics currently available show that the initial quota for chicks and eggs for hatching of fowls and for other eggs should be fixed on the basis of Portuguese production and that the initial quota for turkey chicks and turkey eggs for hatching should be fixed on the basis of Portuguese imports ; Whereas , for the period 1 March to 31 December 1986 , the applicable quota should be equal to the initial quota , less one-sixth , HAS ADOPTED THIS REGULATION : Article 1 The amounts of the initial quotas which the Portuguese Republic may, pursuant to Article 269 of the Act of Accession , apply to imports of products in the egg and poultrymeat sectors coming from the Community as constituted on 31 December 1985 are set out in the Annex . For the period 1 March to 31 December 1986 , the said amounts shall be reduced by one-sixth . Article 2 Detailed rules for the application of the quota system referred to in Article 269 of the Act of Accession shall , where necessary, be drawn up in accordance with the procedure laid down in Article 17 of Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organ ­ ization of the market in eggs ('), as last amended by Regulation (EEC) No 3768 /85 ( 2), and of Council Regu ­ lation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat (3) as last amended by Regulation (EEC) No 3768 / 85 . Article 3 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1986 . For the Council The President G. BRAKS (') OJ No L 282 , 1 . 11 . 1975 , p . 49 . ( 2) OJ No L 362 , 31 . 12 . 1985 , p . 8 . O OJ No L 282 , 1. 11 . 1975 , p . 77 . No L 54/32 Official Journal of the European Communities 1 . 3 . 86 ANNEX CCT heading No Description Initial quota for 1986 (1 000 units ) 01.05 Live poultry, that is to say, fowls , ducks , geese, turkeys and guinea fowls : A. Of a weight not exceeding 185 g : ex I. Turkeys or geese :  Turkeys 1 027 ex II . Other :  Fowls 1 550 04.05 Birds ' eggs and egg yolks , fresh , dried , or otherwise preserved , sweetened or not : A. Eggs in shell , fresh or preserved I. Poultry eggs : a) Eggs for hatching : ex 1 . Of turkeys or geese :  Of turkeys 176 ex 2 . Other :  Of fowls 1 938